UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6465



ARTHUR WILLIAMS,

                                              Plaintiff - Appellant,

          versus


CAPTAIN GOODY, Supervisor; CORRECTIONAL OFFI-
CER BAKER, Property Officer; A. MORRIS, Ser-
geant, Property Manager,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-00-756-2)


Submitted:   May 17, 2001                     Decided:   May 29, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Arthur Williams appeals the district court’s order denying

reconsideration of its order dismissing his claim filed under 42

U.S.C.A. § 1983 (West 1994 & Supp. 2000) as frivolous.       A motion

for reconsideration under Rule 60(b) does not bring up for review

the merits of the underlying substantive judgment, nor does it toll

the period for filing an appeal of the underlying judgment.       See

Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 263 n.7,

264-65, 268-69 (1978).

        Because Williams did not file his Rule 60(b) motion within ten

days of the district court’s order dismissing his § 1983 complaint,

entered on October 24, 2000, the time period for filing his appeal

of that order was not tolled.      See Fed. R. App. P. 4(a)(4).    The

time limit for filing an appeal in this case was thirty days.      See

Fed. R. App. P. 4(a)(1)(A).     Therefore, Williams’ appeal, filed on

March 20, 2001, is only timely as to the district court’s denial of

his subsequent motion for reconsideration on March 14, 2001.*     This

court reviews a denial of a Rule 60(b) motion for abuse of discre-

tion.       See NOW v. Operation Rescue, 47 F.3d 667, 669 (4th Cir.

1995).




        *
      We note that Williams’ notice of appeal does not mention the
underlying order, but only the court’s order denying reconsid-
eration. See Fed. R. App. P. 3(c)(1)(B).


                                   2
     We have reviewed the record and conclude that the district

court’s denial of Williams’ motion for reconsideration did not con-

stitute an abuse of discretion. Accordingly, we affirm on the rea-

soning of the district court.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                3